t c memo united_states tax_court bobby d perry petitioner v commissioner of internal revenue respondent docket no filed date michael lynn durham and w lance stodghill for petitioner m kathryn bellis for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 a with respect to 1all monetary amounts are rounded to the nearest dollar 2all section references are to the internal_revenue_code for the year at issue and all rule references are to the tax_court rules_of_practice and continued petitioner’s federal_income_tax for we must decide five issues the first issue is whether petitioner’s s_corporation perry co p c company is entitled to deduct certain travel_expenses we hold it is not the second issue is whether petitioner is entitled to a depreciation deduction with respect to use of a portion of his home we hold he is not the third issue is whether petitioner may reduce the gross_receipts of his insurance_business by certain claimed costs of goods sold we hold he may not the fourth issue is whether certain payments the company made to petitioner were rental payments or executive compensation we hold they were executive compensation the final issue is whether petitioner is liable for an accuracy-related_penalty under sec_6662 for we hold he is liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference continued procedure unless otherwise indicated 3all other issues were either conceded or settled or need not be decided because they follow from our holdings or are computational 4for convenience we shall address the claimed travel_expenses that petitioner contends the company is entitled to deduct and not the correlative effect in the schedule e that would result if we were to allow all or a portion of the claimed travel_expenses petitioner resided in texas when he filed the petition i background petitioner worked as a revenue_agent for the internal_revenue_service irs for a few years and has been a certified_public_accountant cpa since petitioner conducted his accounting practice through the company operating it out of a portion of his home petitioner was the company’s sole shareholder president and employee preparing tax returns and providing related consulting services petitioner was involved in various other business entities and activities during one such business involved selling insurance policies through a sole_proprietorship insurance_business ii tax returns the company filed a form_1120s u s income_tax return for an s_corporation for which petitioner prepared and signed as president the company claimed on the form_1120s a dollar_figure deduction for travel_expenses claimed travel_expenses part of the claimed travel_expenses consists of dollar_figure petitioner paid in airfare purportedly to travel for the company’s business petitioner indicated at trial that the remaining amount was a dollar_figure payment he made to rosa porter a continental airlines employee to be designated her travel companion so that he could purchase discounted airline tickets petitioner filed form_1040 u s individual_income_tax_return for the return included a schedule c profit or loss from business and a schedule e supplemental income and loss the schedule c was for petitioner’s insurance_business petitioner claimed on schedule c costs of goods sold totaling dollar_figure claimed costs of goods sold this amount included expenses purportedly paid for rent referral fees and record-keeping services a dollar_figure expense claimed as part of the claimed costs of goods sold was actually paid and claimed as a deduction by another business_entity with which petitioner was involved petitioner reported as rental income on schedule e payments he received from the company totaling dollar_figure he also claimed a dollar_figure depreciation expense deduction claimed depreciation expense on schedule e with respect to use of his home iii deficiency determination respondent examined the form_1120s the company filed and the form_1040 petitioner filed for thereafter respondent issued petitioner a deficiency_notice for respondent increased petitioner’s flow-through income from the company based upon various adjustments to the company’s tax items including the disallowance of the claimed travel_expenses respondent disallowed the claimed costs of goods sold and the claimed depreciation expense finally respondent determined that petitioner was liable for the accuracy- related penalty under sec_6662 for petitioner timely filed a petition for redetermination opinion petitioner a cpa and former irs revenue_agent was involved in various business activities during we are asked to decide whether petitioner and the company are entitled to deduct certain expenses and whether petitioner may treat certain expenses as costs of goods sold we also must decide whether certain payments petitioner received from the company were rental payments or executive compensation finally we must decide whether petitioner is liable for an accuracy- related penalty we begin with the burden_of_proof i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer proves that he or she has satisfied certain requirements sec_7491 see 122_tc_143 petitioner has neither claimed that the burden shifts to respondent nor shown that he complied with the requirements of sec_7491 the burden_of_proof therefore remains on petitioner see rule a ii expenses at issue a travel we first turn to the claimed travel_expenses generally taxpayers may deduct ordinary and necessary business_expenses incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 the taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount this court may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 with respect to certain business_expenses specified in sec_274 more stringent substantiation requirements apply and the cohan_rule is superseded see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir deductions for travel_expenses gifts and meals and entertainment as well as for listed_property are disallowed unless the taxpayer substantiates them by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 the substantiation for travel_expenses must show a the amount of each travel expense b the time and place of travel and c the business_purpose for travel sec_1_274-5t temporary income_tax regs fed reg date petitioner failed to substantiate the claimed travel_expenses under sec_274 the only evidence supporting the claimed travel_expenses is petitioner’s own self-serving testimony that the expenses were incurred petitioner did not substantiate that he met the requirements under sec_1_274-5t temporary income_tax regs supra by adequate_records or sufficient evidence corroborating 5substantiation of expenses by adequate_records requires that the taxpayer maintain an account book a diary a log a statement of expenses trip sheets or similar records prepared contemporaneously with the expenditure supplemented by other documentary_evidence sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of a taxpayer’s statement specifically detailing how he met the requirements sec_1_274-5t temporary income_tax regs fed reg date his testimony for each of the claimed travel_expenses petitioner therefore is not entitled to deduct any of the claimed travel_expenses for b depreciation we now turn to the claimed depreciation expense with respect to use of petitioner’s home subject_to certain exceptions sec_280a bars a taxpayer from deducting expenses_incurred with respect to use of the taxpayer’s residence see sec_280a we need not consider whether sec_280a precludes petitioner from being entitled to deduct the claimed depreciation expense because he failed to establish that he met the basic depreciation requirements under sec_167 a taxpayer is allowed to deduct a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_167 depreciation is computed on the adjusted_basis of the property the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_167 sec_168 109_tc_21 petitioner has the burden to prove these 6we note in particular that petitioner did not substantiate for any travel he did as ms porter’s travel companion if any that he met the requirements under sec_1_274-5t temporary income_tax regs fed reg date items see langer v commissioner tcmemo_2008_255 aff’d 378_fedappx_598 8th cir here petitioner failed to prove the adjusted_basis of the portion of his home with respect to which he claimed the depreciation expense there is no persuasive evidence in the record on the cost of the home and the portion of that amount attributable to the underlying real_property or the cost of improvements nor is there any persuasive evidence in the record establishing the percentage of petitioner’s home that was actually used by the company to conduct business in addition there is no evidence as to when the home and the improvements were placed_in_service accordingly we find that petitioner has failed to meet his burden_of_proof under sec_167 with respect to the claimed depreciation expense while we are allowed to estimate the amount of an expense that we find to be deductible when the exact amount cannot be ascertained for us to do so petitioner had to supply us with some basis upon which an estimate could be made see vanicek v commissioner t c pincite there is no evidence in the record on the adjusted_basis of petitioner’s home other than his own self- serving and uncorroborated testimony we are not required to accept such testimony and decline to do so see 87_tc_74 accordingly we lack a basis to estimate the claimed depreciation expense attributable to any use of petitioner’s home we therefore hold that petitioner is not entitled to the claimed depreciation expense c costs of goods sold petitioner contends that he is entitled to reduce the gross_receipts from his insurance_business by the claimed costs of goods sold we disagree cost_of_goods_sold may be subtracted from gross_receipts to compute gross_income in a taxpayer’s manufacturing merchandising or mining business see sec_1_61-3 income_tax regs we have held that a business must involve the sale of a material product to which direct_cost may be allocated to reduce gross_receipts by the costs of goods sold in computing gross_income 82_tc_275 aff’d 814_f2d_1388 9th cir 30_tc_195 aff’d 271_f2d_739 5th cir more generally we have held that gross_receipts equal gross_income where a business is primarily engaged in providing services ie ability know-how and experience guy f atkinson co v commissioner t c pincite hahn v commissioner t c pincite 7taxpayers must show their entitlement to the amount of costs of goods sold claimed see rule a here petitioner claimed costs of goods sold with respect to his insurance_business the insurance_business income was primarily if not exclusively derived from the sale of insurance policies an insurance_policy is a contract not a material product to which direct costs may be allocated moreover we note that selling insurance policies generally involves meeting the particular preferences and purposes of buyers such tailoring generally requires ability know-how and experience we find that petitioner’s insurance_business was primarily engaged in rendering services accordingly we hold that the insurance business’ gross_income equals its gross_receipts iii payments at issue we now address the characterization of payments totaling dollar_figure that petitioner received from the company in the parties dispute whether the payments were rental payments or executive compensation the payments are includible in petitioner’s income and deductible by the company whether they are characterized as rental payments or executive compensation the main tax 8petitioner failed to raise whether the expenses claimed as cost_of_goods_sold may be deducted as business_expenses under sec_162 in his pretrial memorandum at trial or in his posttrial briefs we note however that petitioner is not entitled to deduct these expenses as business_expenses under sec_162 petitioner failed to establish that he actually paid dollar_figure of the expenses claimed as costs of goods sold and failed to establish that the remaining expenses were ordinary and necessary business_expenses see sec_162 consequence of characterizing the payments as executive compensation rather than rental payments is that the payments will be subject_to federal employment_taxes if they are properly characterized as executive compensation petitioner argues that the payments he received from the company were rental payments more specifically he contends that he rented a portion of his home to the company and that the relevant payments were for rent the company owed him we disagree petitioner did not produce a rental agreement between himself and the company for petitioner did not provide any checks or documentation demonstrating that the company paid him rent for use of his home more generally there is no documentation in the record reflecting that the company rented a portion of petitioner’s home the only evidence supporting petitioner’s claim that the company rented a portion of his home is his testimony this court is not required to accept petitioner’s self-serving unverified and undocumented testimony and we decline to do so see tokarski v commissioner t c pincite respondent argues and we agree that the payments were executive compensation the record does not reflect that the payments at issue were anything other than executive compensation accordingly we hold that the dollar_figure the company paid to petitioner was executive compensation iv accuracy-related_penalty the final issue we address is respondent’s determination that petitioner is liable for an accuracy-related_penalty under sec_6662 on the underpayment for respondent conceded in his reply brief that petitioner is not liable for the accuracy-related_penalty on the portion of the underpayment attributable to unreported interest_income stemming from petitioner’s and respondent’s settlement of certain issues regarding a roth individual_retirement_account roth_ira dollar_figure accordingly we focus on whether petitioner is liable for the accuracy-related_penalty on the remaining portion of the underpayment for remaining underpayment a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things a substantial_understatement of 9we note that petitioner does not dispute in his opening brief or reply brief respondent’s contention that the payments should be characterized as executive compensation if we find that they were not rental payments 10petitioner and respondent entered into a stipulation of settled issues in unrelated cases at docket nos and the parties settled several issues relating to a roth_ira based on the roth_ira settlement the parties stipulated in this case that petitioner had unreported interest_income of dollar_figure income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1_6662-4 and b income_tax regs see jarman v commissioner tcmemo_2010_285 the commissioner has the burden of production with respect to the accuracy- related penalty sec_7491 rule a see 116_tc_438 we find that respondent has met his burden of production if rule_155_computations show petitioner has a substantial_understatement_of_income_tax for see higbee v commissioner t c pincite jarman v commissioner tcmemo_2010_285 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge experience and education of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs the taxpayer has the burden of proving the reasonable_cause and good-faith exception sec_7491 rule a see higbee v commissioner t c pincite petitioner a cpa and former irs revenue_agent prepared the form_1040 he filed for and the form_1120s that the company filed for the same year petitioner exercised a lack of care and reckless disregard for rules and regulations in reporting income and claiming deductions against income on the returns resulting in the remaining underpayment petitioner failed to offer any persuasive evidence that he acted with reasonable_cause and in good_faith with respect to any portion of the remaining underpayment we find under the relevant facts and circumstances that petitioner did not act with reasonable_cause and in good_faith with respect to any portion of the remaining underpayment accordingly we hold that petitioner is liable for the accuracy-related_penalty on the remaining underpayment we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
